Citation Nr: 1819648	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for a back disability prior to February 17, 2011 and in excess of 20 percent from February 17, 2011.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters were previously before the Board, and, in February 2014, the Board remanded this matter for further development.  In September 2016, the Board denied the Veteran's claims.  In October 2017, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In September 2016, the Board denied all of the Veteran's claims.  In October 2017, the Court vacated the Board's decision and remanded these matters for further consideration pursuant to the terms of a joint motion for remand (JMR) filed that same month.  Pursuant to the terms of the October 2017 JMR the Board must remand these matters in order to provide the Veteran with additional examinations.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated pertinent treatment records should be obtained and added to the claims file.

2.  Following completion of the above, arrange to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's bilateral knee disabilities.  The examination should discuss the following:

2a.  The examiner should explicitly discuss the Veteran's functional loss over time including due to flare-ups and repetitive use over time after testing the Veteran's ability to perform repetitive use testing and weight bearing testing.

2b.  If the examiner is unable to provide an estimate of the Veteran's functional loss over time, then the examiner should explain why the loss due to flare-ups and repetitive use over time cannot be estimated by the available medical evidence of record or why an examination during flare-ups cannot be conducted.

2c.  The examiner should opine what, if any, relationship the Veteran's observed instability of the knees has with the Veteran's previously service-connected knee conditions and provide an adequate rationale for this opinion.

2d.  Range of motion of the knees must be measured in weight bearing/non-weight bearing and active/passive motion.

3.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's back disability.  The examination should discuss the following:

3a.  The examiner should explicitly discuss the Veteran's functional loss over time including due to flare-ups and repetitive use over time after testing the Veteran's ability to perform repetitive use testing and weight bearing testing.

3b.  If the examiner is unable to provide an estimate of the Veteran's functional loss over time, then the examiner should explain why the loss due to flare-ups and repetitive use over time cannot be estimated by the available medical evidence of record or why an examination during flare-ups cannot be conducted.

3c.  Range of motion of the back must be measured in weight bearing/non-weight bearing and active/passive motion.

4.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's bilateral hip disorder.  The examination should discuss the following:

4a.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between an in-service incurrence and degenerative joint disease of the bilateral hips?  Why or why not?

4b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the bilateral hips is proximately due to or aggravated (including secondary aggravation) by a service-connected disability to include his back disability.

5.  Any further development indicated should be conducted, including scheduling examination of the knees/back during a flare-up, if necessary.  Then, readjudicate the claims on appeal, to include consideration of separate ratings for knee instability.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

